Title: To James Madison from John Martin Baker, 31 March 1804 (Abstract)
From: Baker, John Martin
To: Madison, James


31 March 1804, Palma. “I had this honor, on the 23d ultimo, to which I beg leave to refer you, and to Confirm.” Now communicates the news “by report this morning, from a respectable merchant, three days from Alicante,” that Montgomery had just received official notice of the capture off Tripoli of a Tripolitan cruiser, which was then taken to Syracuse, “manned with Americans,” and sent again to Tripoli, where “at dusk, she came up, alongsid⟨e⟩ of the frigate Philadelphia, in order t⟨o⟩ board her, which was successfully effected (The Philadelphia, then afloat, with two hundred, or more Africans on board these ignorant of said Cruizer’s captu⟨re⟩ and her then disguise, were in the greatest confusion, in somuch, that those not saved by their boats, or swimming, excepting one man made prisoner, perished in the flames[)].” The cruiser, which remained “during the night, at a small distance, on the break of day, had the satisfaction to see no more” of the frigate: “of consequence, she must have burnt to the waters edge.” “I could not learn the name of the officer, the Projector: or of the successful executor, of this very fortunate event.”
 

   
   RC (DNA: RG 59, CD, Port Mahon, vol. 1). 3 pp.; marked “triplicate.”; docketed by Wagner.



   
   Baker’s previous letter was dated 23 Jan. 1804.


